DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Status of Claims
This is the non-final office action on the merits of Application No. No. 16/340,203 filed on 04/08/2019. Claims 1-10 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the no claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5,7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boll (DE 19533141 C1) in view of Mimura et al. (US 20120000724 A1) (hereinafter “Mimura”).
Regarding claim 1, Boll discloses an in-wheel motor drive device (fig. 1), comprising:
 An electric motor (7);
 a wheel bearing having a rotation ring (see the annotated fig. A); and 
a wheel connected to the rotation ring of the wheel bearing; and
a speed reducer (has no character numeral) configured to connect the electric motor and the wheel bearing to each other, the speed reducer being formed of a three-shaft two-stage parallel shaft gear speed reducer comprising: 
a speed reducer input shaft (4), which is configured to rotate integrally with a rotation shaft of the electric motor (part of shaft 4), and comprises an input gear (see the annotated fig. A); 
a speed reducer output shaft (see the annotated fig.), which is configured to rotate integrally with the rotation ring (see the annotated fig. A) of the wheel bearing, and comprises an output gear (see the annotated fig. A); and 
an intermediate shaft (3) comprising: a first intermediate gear configured to mesh with the input gear; and a second intermediate gear configured to mesh with the output gear, (see the annotated fig. A)
wherein the speed reducer input shaft and the speed reducer output shaft are arranged with offset in a direction orthogonal to an axial direction so that the input gear and the output gear are prevented from being superimposed with each other as viewed in the axial direction, and 
wherein the electric motor (e.g. 7) is accommodated in a radial region of a wheel inner space of the wheel. (see the annotated fig. A)
However, Boll fails to disclose wherein the speed reducer input shaft, the intermediate shaft, and the speed reducer output shaft are arranged so as to form a triangular shape when viewed from the axial direction.
Mimura teaches a power unit (fig. 1, 5) wherein the speed reducer input shaft (e.g. 43), the intermediate shaft (45), and the speed reducer output shaft (48) are arranged so as to form a triangular shape (see fig. 3).
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to arrange the bearing of Boll to arrange the input, intermediate and output shaft in the manner of triangular shape as taught by Mimura, in order to allow a center distance between a motor shaft and a gearshift shaft, that are disposed in parallel with each other, to be kept small. (see para 20 of Mimura).

    PNG
    media_image1.png
    457
    569
    media_image1.png
    Greyscale

                                              Fig. A: Annotated figure 1 of Boll.

Regarding claim 2, Boll/ Mimura discloses the in-wheel motor drive device according to claim 1, Boll further discloses wherein a gear train on an input side, which comprises the input gear and the first intermediate gear, is arranged on an in-board side with respect to a gear train on an output side, which comprises the output gear and the second intermediate gear.
Regarding claim 3, Boll/ Mimura discloses the in-wheel motor drive device according to claim 1, Boll further discloses wherein the speed reducer comprises a bearing (see the annotated fig. A) configured to support an out-board-side end portion of the speed reducer input shaft.
Regarding claim 4, Boll / Mimura discloses the in-wheel motor drive device according to claim 1, Boll further discloses a support bearing on one side of the input shaft.
Mimura further discloses wherein the speed reducer comprises bearings (60) configured to support other end of the speed reducer input shaft (43) in the axial direction.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to arrange the bearing of Boll in the manner of both ends of input shaft as taught by Mimura, so that the input shaft can rotate freely with respect to the housing and support the load. (see para 53 of Mimura).
Regarding claim 5, Boll/ Mimura discloses the in-wheel motor drive device according to claim 2, Boll further discloses wherein the speed reducer comprises: a first bearing configured to support an out-board-side end portion of the intermediate shaft; and a second bearing, which is arranged on the in-board side with respect to the first bearing, and is configured to support an out-board-side end portion of the speed reducer input shaft. (see the annotated fig. A)
Regarding claim 7, Boll/ Mimura discloses the in-wheel motor drive device according claim 1, Boll further discloses further comprising a parking lock (e.g. 5, 6) mechanism provided on the out-board side of the input gear, the parking lock mechanism comprising: a rotation member (5) configured to rotate integrally with the speed reducer input shaft (4); and a locking member (6) configured to restrict rotation of the speed reducer input shaft through engagement with the rotation member.
Regarding claim 8, Boll/ Mimura discloses the in-wheel motor drive device according claim 1, wherein the wheel bearing is of an inner-ring rotation type (the inner ring rotates).
Regarding claim 10, Boll/ Mimura discloses the in-wheel motor drive device according claim 1, Boll further discloses wherein a speed reduction ratio of the speed reducer is constant (no clutches are present). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boll (DE 19533141 C1) in view of Mimura et al. (US 20120000724 A1) as set forth in the rejection of claim 1 and further in view of Tokozakura et al. of (US 20170175612 A1) (hereinafter “Tokozakura”)
Regarding claim 6, Boll/ Mimura teaches all the elements of the invention according to claim 1, but fails to disclose a rotary pump, which is provided on an out-board side of the input gear, and comprises a rotor configured to rotate integrally with the speed reducer input shaft.
Tokozakura discloses a rotary pump (101), which is provided on an out-board side of the input gear (5), and comprises a rotor (not illustrated, see para 55) configured to rotate integrally with the speed reducer input shaft.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Boll by adding a rotary pump as taught by Tokozakura in order to supply lubrication oil/coolant to the transmission and other parts of the vehicle by enhancing lubrication performance. (see para 10). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boll (DE 19533141 C1) in view of Mimura et al. (US 20120000724 A1) as set forth in the rejection of claim 1 and further in view of Sorani et al. (US 20080023291 A1) (hereinafter “Sorani”).
Regarding claim 9, Boll/ Mimura teaches all the elements of the invention according to claim 1, but fails to disclose wherein the intermediate shaft is located above the speed reducer input shaft and the speed reducer output shaft.
Sorani teaches a power unit (fig. 1, 5) wherein the speed reducer input shaft (e.g. 30), the intermediate shaft (34), and the speed reducer output shaft (33) are arranged so as to form a triangular shape when viewed from the axial direction and the intermediate shaft is located above the speed reducer input shaft and the speed reducer output shaft. (see para 7 of Sorani)
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to arrange the intermediate shaft, input shaft and the output shaft of Boll in a manner of arranging the input, intermediate and output shaft in the fashion of triangular shape wherein the intermediate shaft is located above the speed reducer input shaft and the speed reducer output shaft as taught by Sorani as this is a known and suitable arrangement for multiple shafts in the art.  Further, it is a matter of engineering design to arrange the ----input, intermediate and output shaft in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the shafts to the claimed limitation as Sorani teaches this arrangement is a known and suitable arrangement in the art.


Response to Arguments
Applicant contends that neither Boll nor Mimura disclose or suggest the newly recited features of claim 1. However, Boll discloses this feature. See the annotated fig. A in the rejection of claim 1 for the interpretation of the limitation. It is noted that “a wheel inner space” doesn’t necessarily mean the smallest inner space possible. Rather, it can be anything that is radially within the outer diameter of the tire, which Applicant refers to as the “wheel” throughout the specification. Applicant’s disclosure fails to describe what is otherwise meant by “wheel inner space”, so accordingly anything within the outer diameter of the tire is deemed to be within the “wheel inner space”.
The objection of the specification has been withdrawn as per argument filed on 7/14/2022.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
YAMAMOTO discloses an in-wheel motor drive device wherein the electric motor (e.g. 10, 11) is accommodated in a radial region of a wheel inner space of the wheel. (see abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F. P/Examiner, Art Unit 3655


/DAVID R MORRIS/Primary Examiner, Art Unit 3659